Relator was indicted by the grand jury, charged with the murder of Henry Winkleman. He sued out a writ of habeas corpus before Hon. C.W. Robinson, judge of the Criminal District Court of Harris County.
It is not proper for us to discuss the evidence, or any phase thereof, on this application, but merely to pass on the question of whether or not the court erred in refusing to grant relator bail on the evidence *Page 379 
adduced on this hearing. After a careful review of the testimony we can not say the court erred in his ruling.
The judgment is affirmed.
Affirmed.